         Case
          Case1:20-cv-02973-VEC
               1:20-cv-02973-VEC Document
                                  Document23-2
                                           24 Filed
                                               Filed08/21/20
                                                     08/20/20 Page
                                                               Page11ofof22

                                                              USDC SDNY
                                                              DOCUMENT
UNITED STATES DISTRICT COURT                                  ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                 DOC #:
                                                              DATE FILED: 08/21/2020

    PRUCO LIFE INSURANCE COMPANY                           Civil Action No. 1:20-cv-02973-VEC
    OF NEW JERSEY,

         Plaintiff,

          v.
    GODOLFREDO ROSADO, THE ESTATE
    OF CARLA K. ROSADO,
    and MAUD DOUGAL,

         Defendants.



                                      PROPOSED ORDER

        Upon the Stipulation filed jointly by Defendant Godolfredo Rosado, individually and on

behalf of the estate of Carla K. Rosado, and Defendant Maud Dougal,


        IT IS HEREBY ORDERED THAT:

        (1)     The Clerk of Court shall pay the total amount deposited by Pruco (plus interest)

                with the Clerk of Court in equal installments to Godolfredo Rosado and Maud

                Dougal so that each receives fifty percent (50%) of the total deposit with the

                Clerk of Court plus interest. 1 The check for Godolfredo Rosado shall be made

                payable to “Trief & Olk, as Attorney for Godolfredo Rosado” and sent to Trief &

                Olk, 750 Third Avenue, Suite 2902, New York, NY 10017 and the check for

                Maud Dougal shall be made payable to “Eric Dinnocenzo, as Attorney for Maud




1
 If the final amount (including interest) is not divisible by two, Maud Dougal shall receive the
extra penny ($0.01).
         Case
          Case1:20-cv-02973-VEC
               1:20-cv-02973-VEC Document
                                  Document23-2
                                           24 Filed
                                               Filed08/21/20
                                                     08/20/20 Page
                                                               Page22ofof22




              Dougal” and sent to Eric Dinnocenzo, 469 Seventh Avenue, Suite 1215, New

              York, NY 10018;

     (2)      Upon payment of the funds, this action will be dismissed with prejudice.

              This ORDER shall be deemed a final judgment in accordance with Fed. R. Civ. P.

     54(b).

              The Clerk of Court is respectfully directed to terminate all pending motions and
              deadlines and close the case.

              IT IS SO ORDERED.

Dated:            August 21         , 2020




                                                   United States District Judge




                                               2
